Becaworth, Judge:
The merchandise involved in this case consists of gunstock blanks imported from France in May 1964 and assessed with duty at 16% per centum ad valorem under item 207.00, Tariff Schedules of the United States, as articles of wood, not specially provided for. It is claimed that the merchandise is free of duty under item 200.50 as blocks or blanks rough shaped for gunstocks.
The parties have submitted this case on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by plaintiff, appearing in his own behalf, and the Assistant Attorney General for the United States, that the merchandise the subject of this protest was assessed with duty at 16%% ad valorem under TSUS item 207.00 as articles not specially provided for, of wood; that said merchandise consists of wood blanks rough shaped by sawing so as to be dedicated to finishing into gunstocks; that plaintiff claims said merchandise is entitled to entry free of duty under item 200.50; and that the protest may be deemed submitted on this stipulation.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise covered by the protest herein is free of duty under item 200.50, Tariff Schedules of the United States, as blocks or blanks rough shaped for gunstocks.
The protest is sustained and judgment will be entered accordingly for the plaintiff.